            Case 1:20-cv-03422-LLS Document 6 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GLENN MacPHERSON THOMAS,

                                 Plaintiff,

                     -against-                                   20-CV-3422 (LLS)

JUDGE EDGARDO RAMOS; MICHAEL H.                                 CIVIL JUDGMENT
SPORN, ATTORNEY; JOSH DRATEL,
ATTORNEY; FEDERAL GOVERNMENT,

                                 Defendants.

         Pursuant to the order issued May 5, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

barred by the Younger abstention doctrine, and under the doctrine of judicial immunity and as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         Chambers will mail a copy of this judgment to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 5, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
